746 S.W.2d 527 (1988)
Ex parte Rocky CONNER.
No. 09-87-233 CV.
Court of Appeals of Texas, Beaumont.
February 18, 1988.
Bruce W. Cobb, Beaumont, for appellant.
Terry Doyle, Port Arthur, for appellee.

OPINION
PER CURIAM.
Rocky Conner has petitioned this court for a writ of habeas corpus alleging a decree of contempt entered by the 279th Judicial District Court of Jefferson County illegally restrains his liberty and is void. The commitment order of the court was suspended for five years. We have found no authority on the question whether a contempt order granting probation pursuant to TEX.FAM.CODE ANN. sec. 14.40(e) (Vernon 1986) constitutes a sufficient "restraint" on relator's liberty to warrant a writ. We hold that it does.
No reply has been filed. The statement is made in the petition that "[n]o Statement of Facts is available as no record of proceedings was made by a court reporter." *528 TEX.FAM.CODE ANN. sec. 14.32(b) (Vernon 1986) prohibits the entry of a contempt order unless the court reporter makes a record of the proceeding.
We, therefore, abate this proceeding and direct the judge of the 279th Judicial District Court to conduct a hearing to determine if a record was made by the court reporter when the order of contempt was granted. This fact shall be made known to this court within thirty days of the date of this opinion.